Citation Nr: 9909712	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for the period from February 5, 
1986 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

By way of procedural history, the appellant argues that the 
RO erred in its assignment of an initial rating for PTSD.  
The veteran timely appealed a June 1986 RO decision denying 
his claim for entitlement to service connection for PTSD.  On 
appeal, the Board awarded service connection for PTSD in a 
March 1991 decision.  The RO subsequently assigned a 10 
percent disability rating from February 5, 1986 to December 
16, 1986, and a 50 percent disability rating from December 
16, 1986.  After receiving additional treatment records, the 
RO assigned a 100 percent rating from February 22, 1989 to 
May 1, 1989 due to the veteran being hospitalized as a result 
of his PTSD.  The RO resumed the 50 percent rating from May 
1, 1989.  The veteran filed a notice of disagreement in 
December 1991; the RO issued a statement of the case in 
January 1992; and the veteran perfected his appeal by filing 
a substantive appeal to the Board in January 1992.  The Board 
remanded the case in December 1994 for further development.  
The case has now returned on appeal from an original rating. 


REMAND

In light of a recent decision by the United States Court of 
Appeals for Veterans Claims (Court) the Board finds that a 
remand is necessary in order for the RO to consider and 
document whether a "staged rating" is warranted in this 
case.  Generally, separate ("staged") ratings may be 
assigned with respect to original claims for distinct 
separate periods of time during the appeal period where the 
disorder improves or worsens based on the facts found.  The 
Court recently discussed the application of "staged 
ratings" with respect to original claims in Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein the Court noted that 
the distinction between an original rating and a claim for an 
increased rating was important in terms of determining 
whether the original rating on appeal was erroneous.  Id. at 
125.

The facts in Fenderson are similar to the case at hand.  In 
both instances there was a long time period between the 
veteran's original claim for service connection, the 
subsequent grant of service connection and assignment of an 
original rating, and the appellant's appeal of the originally 
assigned rating.  In Fenderson, the Court noted that the 
evidence dating from the time of the appellant's original 
claim warranted a higher disability rating for at least part 
of the time the case was on appeal to the Board.  Such a 
situation may be the case with respect to the issue on 
appeal.  

In this regard, the Board notes that upon reviewing the 
evidence of record, it appears that the veteran's PTSD 
possibly was more severe in the late 1980s and early 1990s.  
Specifically, a March 1987 Social Security Administration 
(SSA) decision found that the veteran qualified for 
disability benefits as a result of his diagnosed emotional 
disorder.  The veteran was later hospitalized in 1989 
following an attempted suicide.  In comparison, however, a 
May 1994 psychological examination report apparently written 
for the SSA, and a May 1995 VA examination report indicates 
that the veteran's disorder may have improved.  

A review of the record also shows that it is unclear whether 
the veteran continues to receive SSA disability benefits at 
this time.  One of the reasons the Board remanded this issue 
in December 1994 was to obtain the veteran's SSA records.  
Nevertheless, except for the May 1994 psychological 
examination report, all medical records were not associated 
with the claims file.  Therefore, it is unclear whether SSA 
still considers the veteran unemployable due to his emotional 
disorder.  The SSA's determination with respect to the 
veteran's employability status, while not binding on VA, is 
relevant to the issue on appeal.  Pursuant to the duty to 
assist, VA must seek to obtain all pertinent records, 
including Social Security Administration (SSA) records, of 
which it is put on notice.  Masors v. Derwinski, 2 Vet.App. 
181, 187-88 (1992); 

In light of the foregoing it appears that "staged ratings" 
may apply in this case because the evidence shows that the 
veteran's PTSD may have at one point worsened and then later 
possibly improved.  However, because the Board may not 
address a question that was not addressed by the RO if the 
veteran and his representative have not been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 
further development is necessary.  Fenderson.

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and private medical records 
pertaining to care for PTSD since July 
1997.

2.  The RO should obtain from the SSA all 
medical records pertinent to his claim 
for SSA disability benefits, to include a 
report detailing his current eligibility 
for Social Security disability benefits.  

3.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA psychiatric examination.  
The appellant's claims folder and a copy 
of this remand must be furnished to the 
examiner and thoroughly reviewed in 
connection with the examination.  All 
appropriate tests and/or studies should 
be conducted.  His PTSD should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
appellant's recorded medical and 
vocational history.  In this respect, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994).  Also, 
an opinion addressing the relative degree 
of industrial impairment resulting from 
his PTSD is requested.  The examiner must 
describe what types of employment 
activities would be limited because of 
the appellant's PTSD.  Finally, the 
examiner must carefully distinguish and 
differentiate any symptomatology caused 
by PTSD from any symptoms caused by his 
non service connected conditions, to 
include depression and anger control.  A 
complete rationale for each opinion 
expressed must be provided.  The 
examination report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  After completion of the above, the RO 
should adjudicate the new Fenderson claim 
as styled on the title page of this 
remand with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  With 
regard to the appellant's psychiatric 
disorder, in the absence of intervening 
instructions, this disability must be 
evaluated under both the old and the new 
rating criteria and the version which the 
rating board finds is more favorable to 
the appellant must be applied.  As noted 
above, this "original" claim is a 
different claim than the claim for an 
"increased evaluation" set forth in the 
statement of the case.  As such, the RO 
must specifically document their 
consideration as to whether a "staged 
rating" either up or down, as discussed 
in Fenderson, is warranted.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating for a higher or lower rating is 
a possibility in this case.  They should not be read as 
mandating that a staged rating be entered.   The purpose of 
this remand is to ensure that the veteran is afforded due 
process of law.  The appellant need take no action until 
otherwise notified.  While this case is in remand status, the 
appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


